DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.
Response to Arguments
Applicant’s arguments, filed April 28, 2021 with respect to the current set of claims have been fully considered and are persuasive.  The previous prior art rejection has been withdrawn.  Specifically, on pages 6-7 of the Remarks section as indicated by the page numbers at the bottom of each page, Applicant argues that the previous prior art rejection using prior art references Plante, (CA 2400546), Quigley et al., (“Quigley”, US 2016/0115675), and Savage, (US 2014/0053909), does not disclose the amended set of claims, specifically the amendments added to independent Claim 1, “at least one tank by-pass line directly coupled with said first tank input line prior to said at least one tank” among others.  The Examiner finds this remark persuasive by Applicant because Plante, Quigley and Savage do not disclose this limitation, and the other previous secondary references used do not disclose this limitation either.  As a result, the Examiner has withdrawn the previous prior art rejection.  The remainder of Applicant’s arguments are considered moot in light of the withdrawal of the prior art rejection.
Claim Objections
Claims 12 & 13 are objected to because of the following informalities:  the phrase “communicating” in each claim should be rewritten as “communicating with” for better grammar.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   The claim limitation “at least one three-way valve” which was a previously added limitation, is considered new matter because there is not support in the instant Specification or Drawings for more than one “three-way valve” based on the position of this valve which has two outputs as claimed in Claim 1.   The Examiner notes that there is support for one three-way valve as claimed as shown in Figures 1 & 3-10 of Drawings, in which valve 46 is shown as a valve with three openings, two of which are outputs.  There does not appear to be support for more than one three-way valve based on how this limitation is claimed.  The Examiner suggests rewriting this limitation as “an three-way valve” instead.
Claims 5, 8, 9 & 11 mention this limitation as well.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1, 5, 18 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “liquid” on lines 4, 10 & 11 of the claim.  It is not clear if this limitation is the same limitation as “liquid” as on line 2 of the claim, or if these are different “liquids”.  Examiner interprets them to be the same type of liquid.
Claim 5 recites the limitation “liquid” on line 2.  It is not clear if this limitation is the same limitation as “liquid” as in Claim 1, or if this is a different “liquid”.  Examiner interprets them to be the same type of liquid.
Claim 18 recites the limitation “said tank”.  It is not clear if this limitation is the same limitation as “said at least one tank” as in Claim 1 or not.  Examiner interprets them to be the same.
Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: after withdrawing the previous prior art rejection for the reasons presented in the Response to Arguments section above, the Examiner conducted further searching and consideration in the relevant fields of endeavor.  After doing so, the Examiner concluded that the claimed invention of independent Claim 1 is patentable over the closest prior art, which includes Plante, (CA 2400546), and Quigley et al., (“Quigley”, US 2016/0115675). Specifically, the limitations “at least one tank by-pass line directly coupled with said first tank input line prior to said at least one tank and directly coupled to a usage device line” in combination 1-20 would be allowable, once the previous claim objections and 112 rejections above are addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.